DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/22.
Applicant's election with traverse of claims 7-10 and 15-16 in the reply filed on 5/20/22 is acknowledged.  The traversal is on the ground(s) that a search of all the claims does not present a burden to the examiner.  This is not found persuasive because the products and methods are classified in different areas and the species are not obvious variants of each other because a single layer vs. a multilayer is not obvious.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mitsuoka et al. (US 2012/0114977).
Mitsuoka discloses a biaxially polyester film (paragraphs [0002], [0007], [0009], [0040]), comprising:  a heat resistant layer (paragraphs [0002], [0007], [0009], [0040]) including a high temperature resistant resin material (paragraphs [0063], [0066], [0120]) and a polyester resin material (paragraphs [0016 – [0029]), and the high temperature resistant resin material is dispersed in the polyester resin material with an average particle size ranging from 50 nm to 200 nm (paragraphs [0016 – 0029]); wherein a content range of the high temperature resistant resin material in the heat resistant layer is between 10wt% and 80wt% (paragraph [0016 – 0029], [0075]) for use in magnetic recording media, electric insulation and circuit materials (paragraph [0001]).
Claim 8, in its entirety, recites a method which has been given little to no patentable weight since a method is not germane to the patentability of a product in a product claim (MPEP 2113).
Mitsuoka discloses wherein the high temperature resistant resin material is at least one material selected from the group consisting of poly-ether-imide (PEI), poly-sulfone (PSU), liquid-crystal- polymer (LCP), poly-ether-ether-ketone (PEEK), and poly-amide-imide (PAI) (paragraphs [0025], [0066]), wherein the high temperature resistant resin material is a crystalline resin material, a semi-crystalline resin material, or an amorphous resin material, and the high temperature resistant resin material has a glass transition temperature, a melting point, or a heat distortion temperature between 180°C and 400°C (paragraph [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuoka et al. (US 2012/0114977) in view of Itoyama et al. (US 4,798,875).
Mitsuoka does not disclose wherein the polyester film is a single-layer film structure including only one heat resistant layer, and the heat resistant layer has a thickness between 15 and 350 microns.
Itoyama discloses a biaxially oriented polyester film (column 1, lines 50-55) which is a single-layer film structure including only one heat resistant layer, and the heat resistant layer has a thickness between 15 and 350 microns (column 15, lines 15-27) for use in magnetic tapes and circuit boards for the purpose of providing improved dimensional stability and bulk properties and high elastic modulus (column 1, lines 5-11).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polyester film is a single-layer film structure including only one heat resistant layer, and the heat resistant layer has a thickness between 15 and 350 microns in Misuoka in order to provide improved dimensional stability and bulk properties and high elastic modulus as taught or suggested by Itoyama.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuoka et al. (US 2012/0114977) in view of Yoshida (US 2012/0217040).
Mitsuoka does not disclose further comprising: a compatibilizer mixed into the high temperature resistant resin material and the polyester resin material, and the compatibilizer is at least one of a polycarbonate and a polyphenylene ether.
Yoshida discloses a biaxially oriented polyester (paragraphs [0021 – 0024]) further comprising: a compatibilizer mixed into the high temperature resistant resin material and the polyester resin material, and the compatibilizer is at least one of a polycarbonate and a polyphenylene ether (paragraph [0216]) for use in electrical insulation (paragraph [0021]) for the purpose of providing improved voltage characteristics (paragraph [0021]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided further comprising: a compatibilizer mixed into the high temperature resistant resin material and the polyester resin material, and the compatibilizer is at least one of a polycarbonate and a polyphenylene ether in Mitsuoka in order to provide improved voltage characteristics as taught or suggested by Yoshida.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 26, 2022